EXHIBIT 10.16


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This Confidential Separation Agreement and General Release (the “Agreement”) is
entered into by and between Bovie Medical Corporation (the “Company”), having a
place of business located at 5115 Ulmerton Road, Clearwater, Florida 33760-4004
and Robert L. Gershon (the “Executive”).


IT IS HEREBY AGREED THAT:


1.Separation from Employment. Executive has separated from employment with the
Company effective as of December 15, 2017 (the “Separation Date”). By signing
this Agreement, Executive acknowledges receipt of all wages, wage supplements
and any and all other employment compensation and benefits due to him through
and including the Separation Date, except as set forth herein and for his final
paycheck in the gross amount of Sixteen Thousand Seven Hundred Sixty Nine
Dollars and Twenty Four Cents ($16,769.24) for the period of December 4, 2017
through the Separation Date, which payment shall be made with the next regular
payroll date following the Separation Date, less applicable federal, state and
local deductions and withholdings. As of the Separation Date, Executive hereby
resigns and shall be deemed to have resigned from all positions that he holds
with the Company, including but not limited to, with the Company’s Board of
Directors, and the Boards of Directors of all affiliates and subsidiaries of the
Company.


2.Benefits. Executive’s health insurance, vision and dental insurance, and
Health Reimbursement Arrangement (HRA) benefits currently paid for by the
Company or authorized by Executive through benefit premium deductions for health
and dental coverage will end on December 31, 2017. Except as provided herein,
Executive’s right to any and all Company benefits terminate on the Separation
Date.


3.Separation Pay and Benefits. In consideration for Executive’s execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in paragraph 5 below, and for Executive’s ongoing compliance
with the Restrictive Covenants contained in Section 13 of Executive’s Employment
Agreement dated December 13, 2013, as amended on October 14, 2015 (collectively,
the “Employment Agreement”), and all other applicable provisions thereof, the
Company will provide Executive with the following benefits to which he is not
otherwise entitled (collectively referred to as the “Separation Benefits”):


a.
Severance pay in the total gross amount of Four Hundred Seventy Two Thousand
Three Hundred Thirty Three Dollars and Fifty Nine Cents ($472,333.59), less
applicable federal, state and local deductions and withholdings (“Severance
Pay”), which constitutes twelve (12) months of severance plus payment of an
additional thirty (30) days of salary in lieu of notice. The Severance Pay will
be paid in twenty eight (28) bi-weekly equal installments on the Company’s
regular payroll dates, with the first such payment to be made on the first
regular payroll date following the eighth (8th) day after the Company receives
the signed Agreement from Executive (the “Effective Date”);








--------------------------------------------------------------------------------




b.
If Executive elects continuation benefits under COBRA as of the Separation Date,
the Company will pay the full expense of the COBRA coverage for a period of
thirteen (13) months from the Separation Date (“COBRA Benefits”). Thereafter,
Executive may elect to continue Executive’s group medical, vision and/or dental
insurance coverage at his expense pursuant to the terms and conditions of the
applicable plan(s) and COBRA continuation coverage requirements under applicable
law. The Company will provide Executive with further information relating to
Executive’s eligibility for COBRA coverage under separate cover.



c.
A bonus for 2017 which will be calculated based upon finalized 2017 Performance
Results and which amount shall be calculated and paid as and when determined in
accordance with the 2017 Executive Bonus Plan.



d.
Indemnification in accordance with Section 16 of the Employment Agreement.



e.
Monthly payments of one-twelfth (1/12th) of the Target Bonus to be paid monthly
for a 12-month period following the Separation Date. This equates to 12 monthly
payments of Eighteen Thousand One Hundred Sixty Six Dollars and Sixty Eight
Cents ($18,166.68) to commence one month following the Separation Date.



f.
All option grants shall be treated in accordance with the terms of the
applicable plan and award agreement(s), provided that the portion of the option
grants that were exercisable as of December 15, 2017 shall remain exercisable
for a period of twelve (12) months following the Separation Date and the portion
of the option grants that would have been exercisable on December 15, 2018 shall
immediately be exercisable and remain exercisable for a period of twelve months
following the Separation Date.



Executive understands, acknowledges and agrees that the benefits received under
this Agreement, including but not limited to the Separation Benefits, exceed
what he is otherwise entitled to receive upon separation from employment, and
that these benefits are in exchange for executing (and not revoking) this
Agreement and the release and waiver and restrictions contained herein, and for
his ongoing compliance with the Restrictive Covenants and other applicable
provisions in the Employment Agreement and Amendment. Executive further
acknowledges no entitlement to any additional payment or consideration not
specifically referenced herein.
4.Company Property. No later than the Separation Date, Executive must return to
the Company all originals and copies (both in paper and electronic form) of all
Company documents and data and all Company property, including without
limitation, personal computers, laptops, fax machines, scanners, copiers,
cellular phones, Company credit cards and telephone charge cards, manuals,
building keys and passes, courtesy parking passes, diskettes, intangible
information stored on diskettes, software programs and data compiled with the
use of those programs, software passwords or codes, tangible copies of trade
secrets and Confidential Information (as defined below), sales forecasts, names
and addresses of Company customers and potential customers, customer lists,
customer contacts, sales information, sales forecasts, memoranda, business or
marketing plans,





--------------------------------------------------------------------------------




reports, projections, and all other information or property held or used by
Executive in connection with Executive’s employment with the Company.


5.General Release of Claims.
a. In exchange for the Separation Benefits and for other good and valuable
consideration, receipt of which is hereby acknowledged, Executive, and Executive
on behalf of Executive’s spouse, family, heirs, executors, representatives,
trustees, agents, insurers, administrators, legal representatives, successors
and assigns (collectively, “Releasors”), irrevocably and unconditionally fully
and forever waives, releases and discharges the Company, including the Company’s
parents, subsidiaries, affiliates, predecessors, successors and assigns, and
each of their respective officers, directors, managers, employees, shareholders,
trustees, partners, agents and affiliates (collectively, the “Releasees”) from
any and all claims, demands, actions, causes of actions, obligations, judgments,
rights, fees, damages, debts, obligations, liabilities and expenses (inclusive
of attorneys’ fees) of any kind whatsoever, whether known or unknown, from the
beginning of time to the date of Executive’s execution of this Agreement,
including, without limitation, any claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future,
including but not limited to those arising out of, or in any way related to
Executive’s hire, benefits, employment, termination or separation from
employment with the Company and any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter, whether or not
Executive has previously filed such a claim.
    b. Executive further agrees and acknowledges that Releasors are giving up
any rights or claims which Releasors may have under numerous laws and
regulations, including but not limited to, those regulating employment, whether
on the federal, state, or local level, including, but not limited to, (i) any
and all claims under Title VII of the Civil Rights Act, as amended, the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
as amended, the Fair Labor Standards Act, the Equal Pay Act, as amended, the
Employee Retirement Income Security Act, as amended (with respect to unvested
benefits), the Civil Rights Act of 1991, as amended, Section 1981 of U.S.C.
Title 42, the Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the National Labor Relations Act, as
amended, the Age Discrimination in Employment Act, as amended, the Older
Workers’ Benefit Protection Act, the Uniform Services Employment and
Reemployment Rights Act, as amended, the Genetic Information Nondiscrimination
Act of 2008, the Vietnam Era Veterans' Readjustment Assistance Act of 1974, the
Occupational Safety and Health Act, the Immigration Reform and Control Act of
1986, the New York State Human Rights Law, the New York Labor Law (including but
not limited to the Retaliatory Action by Employers Law, the New York State
Worker Adjustment and Retraining Notification Act, all provisions prohibiting
discrimination and retaliation, and all provisions regulating wage and hour
law), the New York Civil Rights Law, Section 125 of the New York Workers’
Compensation Law, the New York City Human Rights Law, any and all claims
pursuant to any other state law, including but not limited to the Florida Civil
Rights Act (Fla. Stat. §§ 760.01-760.11), Florida Whistleblower Protection Act
(Fla. Stat. §§ 448.101-448.105), Florida Workers’ Compensation Retaliation
provision (Fla. Stat. §§ 440.205), Florida Minimum Wage Act (Fla. Stat. §§
448.110), Florida Wage Discrimination Law, Florida OSHA, Article X, Section 24
of the Florida Constitution (Fla. Const. art. X, § 24), Florida Fair Housing Act
(Fla. Stat. §§ 760.20-760.37); and all of their respective implementing
regulations and/or any other federal, state,





--------------------------------------------------------------------------------




local or foreign law (statutory, regulatory or otherwise) that may be legally
waived and released; (ii) any and all claims for compensation of any type
whatsoever, including but not limited to claims for salary, wages, bonuses,
commissions, incentive compensation, vacation and/or severance; (iii) any and
all claims arising under tort, contract and/or quasi-contract law, including but
not limited to claims of breach of an expressed or implied contract, tortious
interference with contract or prospective business advantage, breach of the
covenant of good faith and fair dealing, promissory estoppel, detrimental
reliance, invasion of privacy, nonphysical injury, personal injury or sickness
or any other harm, wrongful or retaliatory discharge, fraud, defamation,
slander, libel, false imprisonment, negligent or intentional infliction of
emotional distress; and (iv) any and all claims for monetary or equitable
relief, including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, experts’ fees, medical fees or expenses, costs and disbursements
from the beginning of time through the date of Executive’s execution of this
Agreement.
    
c. Specific Release of ADEA Claims. In further consideration of the Separation
Benefits provided to Executive in this Agreement, the Releasors hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Releasees from any and all claims, whether known or unknown, from the
beginning of time to the date of Executive’s execution of this Agreement arising
under the Older Workers’ Benefit Protection Act and the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations (“ADEA
Release”). By signing this Agreement, Executive hereby acknowledges and confirms
that: (i) he has read this Agreement in its entirety and understands all of its
terms; (ii) he has been advised of and has availed himself of his right to
consult with his attorney prior to executing this Agreement; (iii) he knowingly,
freely and voluntarily assents to all of the terms and conditions set out in
this Agreement including, without limitation, the waiver, release and covenants
contained herein; (iv) he is executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which he is otherwise entitled; (v) he was given at least twenty-one
(21) days to consider the terms of this Agreement and consult with an attorney
of his choice, although he may sign it sooner if desired; (vi) he understands
that he has seven (7) days from the date he signs this Agreement to revoke the
ADEA release in this paragraph by delivering notice of revocation to the
Director of Human Resources at the Company at the address listed for the Company
above by overnight delivery before the end of such seven-day period; (vii) he
understands that the release contained in this paragraph does not apply to
rights and claims that may arise after the date on which he signs this
Agreement; and (viii) in entering into this Agreement, Executive agrees and
acknowledges that he is not relying on any representation, promise or inducement
made by the Company or its attorneys with the exception of those promises
described in this Agreement.


    d. This release and wavier of claims shall not be construed to impair
Executive’s right to enforce the terms of this Agreement.


e. This release and waiver of claims does not include any claim which, as a
matter of law, cannot be released by private agreement. Nor does this release
prohibit or bar Executive from providing truthful testimony in any legal
proceeding or from cooperating with, or making truthful disclosures to, any
local, state, or federal governmental agency, or filing a timely charge or
complaint with the EEOC, or participating in any investigation or proceeding
conducted by the EEOC regarding any claim of employment discrimination.
Notwithstanding the foregoing, with





--------------------------------------------------------------------------------




respect to any claim that cannot be released by private agreement, Executive
agrees to release and waive Executive’s right (if any) to any monetary damages
or other recovery as to such claims, including any claims brought on Executive’s
behalf, either individually or as part of a collective action, by any
governmental agency or other third party.


6.Representations and Warranties; Non-Filing of Claims.


a.Executive represents and warrants that: (i) Executive has not filed any
complaints, charges or claims for relief against any of the Releasees with any
local, state or federal court, or any administrative or regulatory agency; (ii)
Executive shall not seek nor be entitled to recover from any of the Releasees
for any claim hereafter made directly or in directly by or on behalf of
Executive; (iii) Executive is not a party to any proceedings currently pending
before any federal, state or local court or agency asserting any claims against
any of the Releasees; and (iv) Executive is not in possession of and has
disclosed all information known to Executive concerning any wrongful conduct by
any of the Releasees, including but not limited to any violation of any federal,
state or local law or regulation, and any breach of contract.


b.Executive also acknowledges that he has accurately reported all time worked
and that Executive has been paid and/or has received all compensation, wages,
wage supplements, bonuses, commissions and all other benefits to which Executive
may be due for any reason from the Company, except as provided in this
Agreement. Executive furthermore affirms that he has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act.


7.Continuing Provisions of the Employment Agreement. The following provisions of
the Employment Agreement shall continue to be applicable to the Executive and
the Company in accordance with their terms: Sections 10, 12(e) and (f), 13, 14,
16, 17, 18, 19 and 23.


8.Cooperation. Executive agrees to assist the Company in connection with the
transition of his responsibilities and with all reasonable requests for
information relating to projects, assignments or functions about which Executive
possesses knowledge as a result of his employment with the Company. Executive
agrees to fully cooperate with all reasonable requests from the Company or its
attorneys for information or assistance in any lawsuit or investigation
involving the Company, including attending meetings and sharing any relevant
information. Executive also agrees to appear, if required, for any hearing,
deposition, trial, or other court ordered appearance. The Company will take
Executive’s personal and professional obligations into account when requesting
such assistance from Executive. Executive further agrees that subject to
applicable law, upon receipt of any subpoena relating in any way to the Company,
and/or receipt of any contact from a government agent or agency relating in any
way to the Company, Executive will immediately notify Robert Saron, President,
and will fax, email or hand deliver a copy of the subpoena and any other
documents as soon as practicable, but no later than forty-eight (48) hours
following service upon Executive and in any event prior to responding,
testifying or providing documents or information in response to the subpoena
and/or documents. The Company agrees to reimburse Executive for reasonable
out-of-pocket expenses incurred while providing cooperation as required under
this paragraph.





--------------------------------------------------------------------------------




9.Binding Nature of Agreement. This Agreement shall be binding on and inure to
the benefit of Executive and Executive’s heirs, administrators, representatives,
and executors. Executive’s obligations under this Agreement are personal and may
not be assigned. The Company may assign its rights and obligations under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns.


10.Use of the Agreement as Evidence; Non-Admission. This Agreement may not be
used as evidence in any proceeding of any kind, except a proceeding in which one
of the parties or Releasee(s) alleges a breach of the terms of this Agreement or
elects to use this Agreement as a defense to any claim. Executive expressly
agrees that this Agreement is not and shall not in any way be deemed to
constitute an admission or evidence of any breach of contract, wrongdoing or
liability on the part of the Releasees, nor of any violation of any federal,
state or municipal statute, regulation or principle of common law or equity.


11.Entire Agreement; Modification. This Agreement is the entire agreement
between the Company and Executive and all previous agreements or promises
between them are superseded and void except for those provisions of the
Employment Agreement and Amendment that by their nature survive termination.
This Agreement may be modified only by a written agreement signed by Executive
and an officer of the Company.


12.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding anything herein to the contrary, if Executive is a
“specified employee” as defined in Section 409A at the time of his separation of
service from the Company, and any payments or benefits otherwise payable
hereunder as a result of such separation from service are subject to Section
409A, then the Company will defer the commencement of the payment of any such
payment or benefits (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s separation from service with the Company (or the earliest
date as is permitted under Section 409A), and the Company will pay any such
delayed amounts in a lump sum at such time. Notwithstanding any other provision
of this Agreement, payments provided under this Agreement may only be made upon
an event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a "separation from service" under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.


13.Governing Law; Interpretation. In the event of any dispute, this Agreement
will be construed as a whole, will be interpreted in accordance with its fair
meaning, and will not be





--------------------------------------------------------------------------------




construed strictly for or against either Executive or the Company. The law of
the State of New York will govern any dispute about this Agreement and any
disputes regarding this Agreement shall be resolved in a court of competent
jurisdiction in Westchester County, New York. If for any reason any part of this
Agreement shall be determined to be unenforceable, the remaining terms and
conditions shall be enforced to the fullest extent possible.


14.No Waiver. No waiver of any breach or default hereunder shall be considered
valid unless in writing and signed by the party giving such waiver, and no such
waiver shall be deemed a waiver of any subsequent breach or default of the same
or similar nature.


15.Severability. If any term, covenant, condition, or provision of this
Agreement or the application thereof to any circumstance shall be invalid or
unenforceable to any extent, the remaining terms, covenants, conditions, and
provisions of this Agreement shall not be affected and each remaining term,
covenant, condition, and provision of this Agreement shall be valid and shall be
enforceable to the fullest extent permitted by law. The parties further agree
that a court is expressly authorized to modify any unenforceable provision of
this Agreement by making such modifications as it deems warranted to carry out
the intent and agreement of the parties hereto, which is to enforce the
Agreement to the maximum extent permitted by law. 


16.Waiver Of Jury Trial. Executive hereby irrevocably agrees to waive his right
to a jury trial of any claim or cause of action based upon or arising out of
this Agreement or any dealings between the parties relating to this Agreement
and the relationships thereby established. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement, including employment
law claims, contract claims, tort claims, breach of duty claims, and all other
statutory and common law claims. This waiver shall apply to any subsequent
amendments, renewals, supplements or modifications of this Agreement.


17.Captions. Captions are inserted for the convenience of the Parties only and
are not to be considered when interpreting this Agreement


18.Counterparts. This Agreement may be executed by email or facsimile and in one
or more counterparts, all of which taken together shall be deemed one original.


19.Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AT LEAST 21 DAYS TO CONSIDER
THIS AGREEMENT AND AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY
OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES THAT
HIS SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE COMPANY FROM ANY AND ALL
CLAIMS AND TO COMPLY WITH ALL APPLICABLE TERMS OF THE EMPLOYMENT AGREEMENT AND
AMENDMENT INCLUDING BUT NOT LIMITED TO THE RESTRICTIVE COVENANTS THEREIN.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date last written below.


BOVIE MEDICAL CORPORATION


______________________________        _______________________
By: J. Robert Saron, President                DATE




_______________________________        _______________________
ROBERT L. GERSHON                    DATE


STATE OF            )
: ss.:
COUNTY OF            )


On the ____ day of __________, 2017 before me personally appeared Robert L.
Gershon
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument, and that by
his signature on the instrument, the individual executed the instrument and that
such individual made such appearance before the undersigned.


                                            
NOTARY PUBLIC







